Citation Nr: 0217927	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
June 1946 to January 1975.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 
1999 rating decision of the Jackson, Mississippi Regional 
Office (RO).  A video-conference hearing was held before 
the undersigned in June 2001.  In December 2001 the Board 
remanded this claim for additional development of the 
evidence.  


FINDING OF FACT

Competent (medical) evidence shows that the veteran's 
irritable bowel syndrome is of service origin.


CONCLUSION OF LAW

Service connection is warranted for irritable bowel 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met to the extent necessary.  
Well-groundedness is no longer an issue, as the claim has 
now been considered on the merits.  The veteran was 
notified why the claim was denied in the rating decision 
in September 1999 and in a statement of the case in 
November 1999.  In a December 2001 remand, the Board 
notified him of the VCAA, and of what the Board was doing 
to assist him in the development of his claim, as well as 
of what he needed to do.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  An August 2002 supplemental 
statement of the case reconsidered the claim on the 
merits, in compliance with the VCAA.   

The RO has obtained the veteran's service medical records.  
He has been afforded several VA examinations.  He has not 
identified any pertinent records which remain outstanding.  
He has been afforded a hearing before the undersigned.  In 
sum, all of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA are met.  
Finally, the veteran is not prejudiced by the 
determination below.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from isolated 
findings or a diagnosis including the word "chronic."  If 
chronicity in service is not established, or the diagnosis 
of chronicity may be legitimately questioned, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.  

Factual Background/Analysis

Private medical records predating the veteran's military 
service indicate that he was treated for a number of 
gastrointestinal problems in the 1940's, including an 
appendectomy in March 1943, surgery to correct an 
obstructed small intestine in September 1943, resolution 
of an obstructed small intestine without surgery in March 
1944, and surgery to release adhesions in February 1946.  

The veteran's service medical records show treatment for 
stomach problems, including diarrhea, constipation, 
cramping, gas, and nausea throughout his military career.  
Diagnoses varied.  In September 1948, he was seen for 
"chronic intestinal adhesions."  In October 1952, the 
veteran complained of diarrhea and cramps.  During the 
1960's, treatment for "stomach problems" became more 
frequent.  Early gastroenteritis was diagnosed in February 
1960, and in December 1962, possible 
diverticulitis/diverticulosis was noted.  In February 
1968, psycho-physiologic gastrointestinal phenomena was 
diagnosed.  Symptoms included nausea, vomiting, and 
diarrhea.  In November 1968, an examiner felt that a 
gastric ulcer was impending.  Complaints of gas pain, 
cramps, vomiting, and diarrhea continued until the 
veteran's retirement in 1975.  In January 1975, acute 
gastroenteritis, which was "running its course," was 
diagnosed.  

Following military service, the veteran was treated for 
cramps, diarrhea, irritable bowel syndrome, duodenitis, 
and intestinal obstruction.  On VA examination in July 
1999, the diagnoses were history of peptic ulcer disease, 
with gastritis and duodenitis, irritable bowel syndrome by 
history, status post hepatitis-B, and a polyp, tubular 
adenoma, status post-polypectomy.  

On VA gastrointestinal systems examination pursuant to the 
Board's December 2001 remand, the gastrointestinal 
disability diagnosed  was irritable bowel syndrome.  The 
examiner noted that on review of the veteran's service 
medical records, multiple visits for GI [gastrointestinal] 
complaints consisting of abdominal pain, nausea, vomiting, 
diarrhea and constipation were documented.  The symptoms 
were variously diagnosed as gastroenteritis, flu symptoms, 
gastritis, psychoneurotic complaints, consider partial 
obstruction and psychophysiological GI phenomenon.  The 
examiner opined that she believed that all of these 
episodes, at least likely as not, could be explained by 
the current diagnosis of irritable bowel syndrome.  

To establish service connection for a claimed disability, 
it must be shown that the claimed disability is present.  
There must also be medical evidence of in-service 
incurrence or aggravation of a disease or injury, and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson, 
supra.  Here, the medical evidence shows that the veteran 
currently has irritable bowel syndrome.  The record also 
shows incurrence in-service of gastrointestinal- 
problems/symptoms, and there now is competent evidence (a 
medical opinion) relating the inservice 
complaints/symptoms to the currently diagnosed 
gastrointestinal disability, namely irritable bowel 
syndrome.  Accordingly, all the requirements necessary to 
establish service connection are met, and a grant of that 
benefit is warranted. 


ORDER

Service connection for irritable bowel syndrome is 
granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

